Award reversed, and matter remitted, with costs against the State Industrial Board to abide the event, on the ground that a payment of $1,500 under an attempted settlement has been applied as compensation for seventy-five weeks of total disability at twenty dollars per week although the Board has found that claimant has an earning capacity 'of sixty per cent and is entitled to compensation at ten dollars and forty-six cents per week and the award is, therefore, arbitrary and inconsistent. All concur.